    Case 3:18-cv-03003-K Document 9 Filed 01/15/19                  Page 1 of 1 PageID 60



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RADIO TOWER NETWORKS, LLC,           §
                                     §
      Plaintiff,                     §                       Case No: 3:18-CV-3003-K
                                     §
vs.                                  §
                                     §
CROSSPOINT COMMUNICATIONS, INC., §
                                     §
      Defendant.                     §
____________________________________ §

                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

         Plaintiff Radio Tower Networks, LLC hereby files this voluntary Notice of Dismissal

Without Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). According to

Rule 41(a)(1)(A)(i), an action may be dismissed by the plaintiff without order of court by filing

a notice of dismissal at any time before service by the adverse party of an answer. Accordingly,

Radio Tower Networks LLC voluntarily dismisses this action against Defendant without

prejudice pursuant to Rule 41(a)(1)(A)(i) with each party to bear its own fees and costs.

Dated: January 15, 2019                   Respectfully submitted,


                                          /s/Jay Johnson
                                          JAY JOHNSON
                                          State Bar No. 24067322
                                          D. BRADLEY KIZZIA
                                          State Bar No. 11547550
                                          KIZZIA JOHNSON, PLLC
                                          1910 Pacific Ave., Suite 13000
                                          Dallas, Texas 75201
                                          (214) 451-0164
                                          Fax: (214) 451-0165
                                          jay@kjpllc.com
                                          bkizzia@kjpllc.com

                                          ATTORNEYS FOR PLAINTIFF



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CROSSPOINT COMMUNICATIONS, INC.                     PAGE | 1
